Action to recover a sum of money consisting of fees collected by appellant for conducting a certain photographic outing, delivered to respondent upon his request at the time the group was arrested. Appellant pleaded guilty to a charge of violation of section 43 of the Penal Law and was fined. His demand for the return of the aforesaid money being refused, he brought this action. Order of the County Court, Westchester County, affirming a judgment of the City Court of Yonkers dismissing the complaint, unanimously affirmed, with costs. It was found as a fact by the trial court that the money sought to be recovered was received by appellant for permission to participate in an act which outraged public decency, and appellant does not contend on this appeal that the finding was contrary to the evidence. Under such circumstances, he acquired no legal title to the money in dispute and may not recover same from respondent, notwithstanding that there is no specific statutory provision for the disposition of such seized funds. (Cf. Biggs v. Palmer, 115 3ST. Y. 506, 511; Bradley v. Boe, 282 N. Y. 525, 531, and Eofferman V. Simmons, 290 N. Y. 449.) Present — Nolan, P. J., MacCrate, Schmidt, Beldock and Murphy, JJ. [See post, p. 1082.]